     Case 5:16-cv-06370-EJD Document 666 Filed 05/21/20 Page 1 of 3


     KJC LAW GROUP, A.P.C.
 1   Kevin J. Cole (SBN 321555)
     kevin@kjclawgroup.com
 2   6700 Fallbrook Ave, Suite 207
     West Hills, CA 91307
 3   Telephone: (818) 392-8995
 4   Attorneys for Defendant
     Ningbo Sunny Electronic Co., Ltd.
 5

 6

 7
                              UNITED STATES DISTRICT COURT
 8
               NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
 9
     OPTRONIC TECHNOLOGIES, INC. d/b/a Case No. 5:16-cv-06370-EJD-VKD
10   Orion Telescopes & Binoculars, a California
     corporation,                                NOTICE OF COMPLETE
11                                               WITHDRAWAL OF COUNSEL AND
            Plaintiff,                           SUBSTITUTION OF COUNSEL ON
12                                               BEHALF OF DEFENDANT NINGBO
            v.                                   SUNNY ELECTRONIC CO., LTD.
13
     NINGBO SUNNY ELECTRONIC CO.,          [Filed concurrently with [Proposed] Order]
14   LTD., SUNNY OPTICS, INC., MEADE
     INSTRUMENTS CORP., and DOES 1-25,     Assigned to the Hon. Edward J. Davila
15
            Defendants.                    Complaint Filed: November 1, 2016
16                                         Trial Date: October 22, 2019
                                           Final Judgment Entered: April 9, 2020
17

18

19

20

21

22

23

24

25

26

27

28
                                           -1-

        NOTICE OF COMPLETE WITHDRAWAL OF COUNSEL AND SUBSTITUTION OF
                                  COUNSEL
     Case 5:16-cv-06370-EJD Document 666 Filed 05/21/20 Page 2 of 3



 1          TO THE HONORABLE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF

 2   RECORD:

 3          NOTICE IS HEREBY GIVEN that Defendant Ningbo Sunny Electronic Co., Ltd.

 4   (“Ningbo Sunny”) has retained the law firm of KJC Law Group, A Professional Corporation

 5   (“KJC Law Group”) as its attorneys of record in the above-captioned case. 1 All notices,

 6   pleadings, and papers from this point forward shall be served upon:

 7          KJC Law Group, A Professional Corporation
            Kevin J. Cole (SBN 321555)
 8          kevin@kjclawgroup.com
            6700 Fallbrook Avenue, Suite 207
 9          West Hills, CA 91307
            Telephone: (818) 392-8995
10

11          With the retention of KJC Law Group, Sheppard Mullin is withdrawing as counsel

12   consistent with the Court’s May 8, 2020 Order [Dkt. No. 655].

13          Pursuant to N.D. Cal. Civil L.R. 5-1(c)(2) and L.R. 11-5, Ningbo Sunny respectfully

14   requests an order permitting the complete withdrawal of Sheppard Mullin as its attorneys of

15   record in the above-captioned case and substitution by KJC Law Group.

16

17
     DATED: May 21, 2020                         Respectfully submitted,
18
                                                 KJC LAW GROUP, A.P.C.
19                                        By:    /s/ Kevin J. Cole
                                                 Kevin J. Cole, Esq.
20                                               Attorneys for Defendant
                                                 Ningbo Sunny Electronic Co., Ltd.
21
     DATED: May 21, 2020                         SHEPPARD,         MULLIN,      RICHTER           &
22                                               HAMPTON LLP
                                          By:    /s/ Leo D. Caseria
23                                               Leo D. Caseria, Esq.
                                                 Attorneys for Defendant
24                                               Ningbo Sunny Electronic Co., Ltd.

25

26   1
      On May 8, 2020, the Court granted Sheppard, Mullin, Richter & Hampton LLP’s (“Sheppard
27   Mullin”) motion to withdraw as counsel for Ningbo Sunny, but on the condition that Sheppard
     Mullin continue representing Ningbo Sunny until such time as (i) Plaintiff’s motion for contempt
28   [Dkt. No. 624] is resolved, or (ii) 30 days from the Court’s order granting Sheppard Mullin’s
     motion to withdraw, whichever is sooner. See Court’s May 8, 2020 Order [Dkt. No. 655].
                                                    -2-

         NOTICE OF COMPLETE WITHDRAWAL OF COUNSEL AND SUBSTITUTION OF
                                   COUNSEL
     Case 5:16-cv-06370-EJD Document 666 Filed 05/21/20 Page 3 of 3



 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify that I electronically filed, or caused to be filed, the foregoing with the

 3   Clerk of the Court for the United States District Court for the Northern District of California by

 4   using the CM/ECF system on May 21, 2020. I further certify that all participants in the case are

 5   registered CM/ECF users and that service will be accomplished by the CM/ECF system.

 6          I certify under penalty of perjury that the foregoing is true and correct. Executed this 21st

 7   day of May 2020.

 8
                                                   KJC LAW GROUP, A.P.C.
 9                                         By:     /s/ Kevin J. Cole
                                                   Kevin J. Cole, Esq.
10                                                 Attorneys for Defendant
                                                   Ningbo Sunny Electronic Co., Ltd.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     -3-

        NOTICE OF COMPLETE WITHDRAWAL OF COUNSEL AND SUBSTITUTION OF
                                  COUNSEL
